[Cite as State ex rel. Gooden v. Teodosio, 128 Ohio St. 3d 538, 2011-Ohio-1915.]




  THE STATE EX REL. GOODEN, APPELLANT, v. TEODOSIO, JUDGE, APPELLEE.
                      [Cite as State ex rel. Gooden v. Teodosio,
                        128 Ohio St. 3d 538, 2011-Ohio-1915.]
Procedendo — Writ seeking order compelling judge to issue final, appealable
        order — Writ denied — Claimed defect in original sentence corrected in
        resentencing — Petitioner had adequate remedy for claimed improper
        enhancement of sentence by way of appeal from resentencing.
     (No. 2010-2224 — Submitted April 19, 2011 — Decided April 26, 2011.)
        APPEAL from the Court of Appeals for Summit County, No. 25570.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Joe Gooden, for a writ of procedendo to compel appellee,
Summit County Court of Common Pleas Judge Thomas A. Teodosio, to issue a
final, appealable order in his criminal case.
        {¶ 2} Although Gooden’s original sentence in 2007 may have been
defective in the imposition of postrelease control, his 2009 sentence included the
correct terms of postrelease control. The 2009 sentence thus constituted a final,
appealable order. Cf. State ex rel. Carnail v. McCormick, 126 Ohio St. 3d 124,
2010-Ohio-2671, 931 N.E.2d 110, ¶ 32-37 (inmate entitled to writ of mandamus
to compel judge to issue sentencing entry that included statutorily required
mandatory term of postrelease control after judge denied motion to correct
sentence).
        {¶ 3} Insofar as Gooden claims that appellee improperly enhanced his
2009 sentence based on Gooden’s violation of his 2007 postrelease control, he
had an adequate remedy by way of appeal from the 2009 sentence to raise that
                             SUPREME COURT OF OHIO




issue. See State ex rel. Cunningham v. Lindeman, 126 Ohio St. 3d 481, 2010-
Ohio-4388, 935 N.E.2d 393 (affirming dismissal of claim for writ of mandamus
or procedendo to compel trial court judge to issue new sentencing entry because
petitioner had an adequate remedy by appeal to raise claimed sentencing errors).
                                                              Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
       Joe Gooden, pro se.
       Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Richard
S. Kasay, Assistant Prosecuting Attorney, for appellee.
                             ______________________




                                        2